COPE, J.
(concurring).
The trial court reached the correct result, although the order contains an error. As a result of enhancement for the firearm, the offense of attempted first-degree murder with a firearm was a life felony, not a first-degree felony punishable by life. See § 775.087(l)(a), Fla. Stat. (1995). The judgment correctly classifies the offense. The sentence is legal.1

. According to the jury instructions in this Court’s file in Brown v. State, 818 So.2d 652 (Fla. 3d DCA 2002), the charge in the defendant's case was attempted premeditated murder, not attempted first-degree felony murder.